Citation Nr: 0808031	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  05-30 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1987 to July 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  


FINDINGS OF FACT

1.  In November 1991, the RO issued a rating decision which 
denied the veteran's original claim seeking service 
connection for a respiratory disorder.  Notice of this 
decision was sent to the veteran that same month.  The 
veteran did not perfect an appeal of this decision.

2.  Evidence associated with the claims file since the 
unappealed November 1991 RO decision does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for a respiratory disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a respiratory disorder is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  38 
U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in June 2004 advised the veteran of the 
foregoing elements of the notice requirements.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the veteran has also been satisfied in 
this case.  In the case of a claim to reopen a previously 
denied issue, the VCAA explicitly provides that "[n]othing 
in [38 U.S.C.A. § 5103A] shall be construed to require [VA] 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  However, 
VA has a duty, in order to assist the veteran, to obtain 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the veteran's service medical records, VA treatment 
records, and private medical records have been associated 
with the claims file.  The veteran was asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified what evidence had been received.  The 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained, and there is no 
indication that any pertinent evidence was not received.  See 
38 U.S.C.A. § 5103A(b).  As the veteran has not identified 
any records that are not already in the claims file, the 
Board finds that there is no additional duty to assist prior 
to the submission of new and material evidence.  The Board 
also notes that, although the veteran was not examined for 
the purpose of addressing his claim to reopen the issue of 
entitlement to service connection for a respiratory disorder, 
VA is not required to provide such an examination for a claim 
to reopen a finally decided decision.  See 38 C.F.R. § 
3.159(c).  Thus, VA's duty to assist has been fulfilled.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the November 1991 
rating decision is the last final disallowance, the Board 
must review all of the evidence submitted since that action 
to determine whether the veteran's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If 
new and material evidence is presented with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  

In a November 1991 rating decision, the RO denied service 
connection for a respiratory disorder because there was no 
evidence that the claimed disability was incurred in or 
caused by service.  The veteran did not file a notice of 
disagreement.  The RO decision is final based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2007).  Accordingly, the last, final decision on the merits 
of the veteran's service connection claim for a respiratory 
disorder was the RO's November 1991 decision.  

Evidence before the RO in November 1991 included the 
veteran's service medical records, private medical records, 
and VA treatment records.  The veteran's service medical 
records were negative for any complaints of or treatment for 
a respiratory disorder.  His June 1990 separation examination 
revealed that his lungs and chest were normal.  Post-service 
medical records revealed an initial diagnosis of asthma in 
December 1990.  A February 1991 VA examination diagnosed 
controlled asthmatic bronchitis.  A chest x-ray completed at 
that time was normal, and a pulmonary evaluation found mild 
chronic obstructive pulmonary disease (COPD).  At the time of 
the RO's November 1991 decision, there was no medical 
evidence indicating that the veteran's respiratory disorder 
was incurred in or aggravated by military service.  
Accordingly, the RO denied service connection.

Since the last final decision regarding the veteran's claim 
for service connection for a respiratory disorder in November 
1991, the RO has received additional post-service VA 
treatment records and private medical treatment records.  
Although new, this evidence is not material in that it fails 
to show that the veteran's respiratory disorder was incurred 
in or aggravated by military service.  Specifically, a review 
of these records reveals only complaints of and treatment for 
the veteran's asthma.  The records do not reflect any 
evidence that the veteran's current respiratory disorder was 
incurred in or aggravated by his military service.  

VA treatment records from September 1995 through March 2006 
reveal ongoing treatment for the veteran's respiratory 
disorder.  In November 1997, the veteran reported a family 
history of asthma.  In April 2000, the veteran reported that 
he smoked one-half of a pack of cigarettes per day for the 
last five years.  A chest x-ray performed at that time 
revealed no infiltrate.  A March 2003 stress test revealed 
partially hypoperfusion at the inferior wall and the 
anterolateral wall and hypoperfusion at the apex with 
collateral circulation.  A July 2003 chest x-ray noted a 
normal heart and pulmonary vasculature with mild 
hyperinflation of both lungs and no active infiltrate or 
consolidation.

Private medical treatment records from April 2000 through 
October 2005 also reveal continuous treatment for the 
veteran's respiratory disorder, including numerous admissions 
at various hospitals for exacerbation of asthma.  


In a June 2002 private treatment record from M.L., M.D., the 
veteran reported that he was first diagnosed with asthma in 
1990 when he was hospitalized for pneumonia.  He stated that 
he has smoked one-half of a pack of cigarettes per day for 
the past two years.  He further revealed that he always had 
shortness of breath and wheezes on a daily basis.  It was 
reported that respiratory symptoms occurred spontaneously but 
could be provoked or worsened by exposure to dust, increased 
heat or cold, high humidity, cold air, animal danders, 
certain strong odors and pollen, and less often trees and 
grasses.  He reported that he took multiple medications for 
his asthma, including steroid inhalers.  He also had a 
nebulizer to take his medications with at home.  He reported 
multiple hospitalizations for his asthma.  Physical 
examination of the lungs revealed scattered expiratory 
wheezing that was mild.  There were a few coarse rhonchi and 
occasional harsh breath sounds.  Air entry was good, 
bilaterally.  There was no cyanosis or clubbing, and there 
were no crepitations or rales.  Dr. M.L. diagnosed asthma.

A November 2003 chest x-ray noted that the veteran's chest 
was normal.

Service connection for a respiratory disorder requires 
medical evidence of a current disability; evidence of 
inservice incurrence or aggravation of the disability; and 
medical evidence of a nexus between the claimed inservice 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  While the evidence 
received since the November 1991 RO decision is new, it is 
not material in that it fails to establish that the veteran's 
respiratory disorder is related to his military service.  
Accordingly, this evidence does not raise a reasonable 
possibility of substantiating the veteran's claim for service 
connection.  38 C.F.R. § 3.156.

In reaching its conclusion herein, the Board notes that the 
veteran's current respiratory disorder, diagnosed as asthma 
with COPD, is not a condition which is entitled to a 
presumption of service connection.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  
Moreover, he has not provided any competent evidence linking 
this disorder to service.  

The Board concludes that new and material evidence has not 
been submitted since the unappealed November 1991 RO decision 
which denied service connection for a respiratory disorder.  
Thus, the claim for service connection for a respiratory 
disorder is not reopened.

As new and material evidence to reopen a finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for a respiratory 
disorder is not reopened.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


